Case 1:20-cv-00108-WES-PAS Document 18 Filed 08/31/20 Page 1 of 4 PageID #: 414



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND


 RELENTLESS INC., et al.      :
                              :
            Plaintiffs,       :
                              :
            v.                :                                Case No. 1: 20-cv-00108-WES-PAS
                              :
                              :                                PLAINTIFFS’ WRITTEN
 U.S. DEPARTMENT OF COMMERCE, :                                STATEMENT

 et al.                                               :
                           Defendants.                :


          Plaintiffs Relentless Inc. (“Relentless”), Huntress Inc. (“Huntress”), and Seafreeze Fleet LLC

 (“Seafreeze”) hereby submit their written statement as directed by this Court’s notice of telephonic

 conference on August 27, 2020 (“the Notice”), ECF No. 16. 1 On Friday August 28, 2020, Plaintiffs’

 and Defendants’ counsel conferred on the issues addressed in the Notice. This Written Statement

 summarizes the facts of the case and identifies the key legal issues that are likely to arise.

                                             FACTS

          The Plaintiffs in this matter are companies that own and operate high-capacity freezer trawlers

 that fish across the jurisdictional boundaries of the New England Fishery Council (“NEFMC”) and

 Mid-Atlantic Fishery Management Council (“MAFMC”), and have done so for decades. These vessels

 are permitted to harvest federally managed species including Atlantic herring, squids, Butterfish, and

 Atlantic mackerel. Unlike other members of the Atlantic herring fishery, Plaintiffs use unique on-

 board, at-sea, freezing technique and equipment. The Defendants are agencies and agency leaders

 who are responsible for the management of the Nation’s fisheries and, particularly, the Atlantic herring

 fishery. For years, Defendants have required fishery observers to assess catch and by-catch by vessels


          1The Notice asked for the written statement seven days before hearing but given the hearing is September 3,
     2020 this was impossible.
Case 1:20-cv-00108-WES-PAS Document 18 Filed 08/31/20 Page 2 of 4 PageID #: 415



 operating in certain NEFMC-managed fisheries. As agents of the federal government, these observers

 are paid by the federal government. Unfortunately, not content with the funds Congress has provided

 for the purpose, Defendants issued the February 7, 2020 Final Rule (“Final Rule”), see 85 Fed. Reg.

 7,414 (to be codified at 50 C.F.R. pt. 648), implementing the NEFMC’s Industry-Funded Monitoring

 Omnibus Amendment (“IFM Amendment”), and IFM Amendment. The Final Rule provides that

 “at-sea monitors” are placed on Atlantic herring vessels at the Defendants’ discretion. The Final Rule

 also provides that the Plaintiffs must contract directly with these Defendants-approved at-sea

 monitoring provider companies for the privilege of having their operations watched by the federal

 government.

                                        LEGAL ISSUES

        The Four Counts of the Complaint are for violations of the Magnuson Stevens Act (“MSA”),

 the Administrative Procedure Act (“APA”), and the Regulatory Flexibility Act (“RFA”), and

 separation of powers under the Constitution of the United States as Plaintiffs allege that an executive

 branch agency has exceeded Congressionally delegated powers. The key legal issues are:

        1.      Under the MSA, does the statute allow an agency to require permitted vessel operators

    in the Atlantic herring fishery to pay for at-sea monitors, i.e. industry-funded mandates, the agency

    desires but Congress has neither authorized nor appropriated funds to carry it out.

        2.      Under the APA, whether the Defendants’ actions in issuing the Final Rule

    implementing the IFM Amendment was arbitrary, capricious, an abuse of discretion, or not

    otherwise in accordance with law, or was in excess of statutory jurisdiction, authority, or

    limitations, or short of statutory right or without observance of procedure required by law.

        3.      Under the RFA, whether the Defendants’ failed to consider and address the unique

    circumstances and requirements of Plaintiffs’ fishing method in violation of the RFA.




                                                       2
Case 1:20-cv-00108-WES-PAS Document 18 Filed 08/31/20 Page 3 of 4 PageID #: 416



       4.      Under the U.S. Constitution, whether the industry-funded at-sea monitoring program

    exceeds congressionally granted authority and power, and whether an agency can force businesses

    into a market they do not wish to enter.

       5.      A collateral issue that the parties conferred over but that may come up is whether the

    administrative record in this case is complete or needs to be either completed or supplemented.



       Dated: August 31, 2020                                  Respectfully submitted,

                                                      /s/ __________________
                                                      Kevin J. Holley, Esq. #4639
                                                      Holley Law LLC
                                                      33 College Hill Road, Ste. 25C
                                                      Warwick, RI 02886
                                                      Phone: (401) 521-2622
                                                      kevin@holleylawllc.com

                                                      /s/__John J. Vecchione____________
                                                      John J. Vecchione (admitted pro hac vice)
                                                      Kara Rollins (admitted pro hac vice)
                                                      New Civil Liberties Alliance
                                                      1225 19th Street NW, Ste. 450
                                                      Washington, DC 20036
                                                      Phone: (202) 869-5210
                                                      john.vecchione@ncla.legal
                                                      kara.rollins@ncla.legal

                                                      Counsel for Plaintiffs




                                                     3
Case 1:20-cv-00108-WES-PAS Document 18 Filed 08/31/20 Page 4 of 4 PageID #: 417



                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 31st, 2020, I electronically filed the foregoing Plaintiffs’ Written

 Statement using the CM/ECF system, which will send electronic notification of such filing to all

 counsel of record.



                                                         /s/ John J. Vecchione
